                 1
                 2
                 3
                 4                               UNITED STATES DISTRICT COURT
                 5                                      DISTRICT OF NEVADA
                 6                                                  ***
                 7    FURNITURE ROYAL, INC.,                               Case No. 2:18-CV-318 JCM (DJA)
                 8                                         Plaintiff(s),                    ORDER
                 9           v.
               10     SCHNADIG INTERNATIONAL CORP,
                      et al.,
               11
                                                         Defendant(s).
               12
               13
                             Presently before the court is Magistrate Judge Hoffman’s report and recommendation
               14
                      (“R&R”). (ECF No. 51).
               15
                             Also before the court is Furniture Royal, Inc.’s (“plaintiff”) motion to amend. (ECF No.
               16
                      37). Shnadig International Corp. (“defendant”) filed a response (ECF No. 40), to which plaintiff
               17
                      replied (ECF No. 47).
               18
                             Judge Hoffman found that plaintiff’s proposed amendment was futile as to all claims
               19
                      except those for fraudulent misrepresentation and breach of contract.      (ECF No. 51 at 3).
               20
                      Accordingly, Judge Hoffman recommends that plaintiff’s motion to amend be granted as to the
               21
                      fraudulent misrepresentation and breach of contract claims and denied as to the remainder. Id.
               22
                             This court “may accept, reject, or modify, in whole or in part, the findings or
               23
                      recommendations made by the magistrate.” 28 U.S.C. § 636(b)(1). Where a party timely objects
               24
                      to a magistrate judge’s report and recommendation, then the court is required to “make a de novo
               25
                      determination of those portions of the [report and recommendation] to which objection is made.”
               26
                      28 U.S.C. § 636(b)(1).
               27
               28

James C. Mahan
U.S. District Judge
                1            Where a party fails to object, however, the court is not required to conduct “any review at
                2     all . . . of any issue that is not the subject of an objection.” Thomas v. Arn, 474 U.S. 140, 149
                3     (1985). Indeed, the Ninth Circuit has recognized that a district court is not required to review a
                4     magistrate judge’s report and recommendation where no objections have been filed. See United
                5     States v. Reyna-Tapia, 328 F.3d 1114 (9th Cir. 2003) (disregarding the standard of review
                6     employed by the district court when reviewing a report and recommendation to which no
                7     objections were made).
                8            The parties did not object to Judge Hoffman’s R&R; to the contrary, they have proceeded
                9     on plaintiff’s latest amended complaint (ECF No. 53). Nevertheless, this court conducted a de
              10      novo review to determine whether to adopt the recommendation of the magistrate judge. Upon
              11      reviewing the recommendation and attendant circumstances, this court finds good cause appears
              12      to adopt the magistrate judge’s findings in full.
              13             Accordingly,
              14             IT IS HEREBY ORDERED, ADJUDGED, and DECREED that Judge Hoffman’s R&R
              15      (ECF No. 51) be, and the same hereby is, ADOPTED.
              16             IT IS FURTHER ORDERED that plaintiff’s motion for leave to amend the complaint
              17      (ECF No. 37) be, and the same hereby is, GRANTED in part and DENIED in part, consistent
              18      with Judge Hoffman’s R&R (ECF No. 51).
              19             DATED February 26, 2020.
              20                                                     __________________________________________
                                                                     UNITED STATES DISTRICT JUDGE
              21
              22
              23
              24
              25
              26
              27
              28

James C. Mahan
U.S. District Judge                                                   -2-
